Citation Nr: 0604692	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's service connection claim for asthma.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to June 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found no new and material 
evidence had been received to reopen the veteran's service 
connection claim for asthma.  

In January 2006, the Board granted the veteran's motion for 
advancement of his claim on the docket.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900 (c) (2005).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of entitlement to service connection for bronchial 
asthma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue on appeal.  

2.  In a December 1945 decision, the Board denied the 
veteran's claim for service connection for bronchial asthma.  

3.  The evidence submitted since the December 1945 denial of 
the veteran's claim for service connection for bronchial 
asthma is neither cumulative nor redundant of evidence 
already considered, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1945 Board decision denying service 
connection for bronchial asthma is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2005).  

2.  Evidence submitted since the Board's December 1945 
decision is new and material with respect to the claim for 
service connection for bronchial asthma, and the claim for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via August 2003, November 2003, and May 
2004 letters, an April 2004 rating decision, and the July 
2005 statement of the case.  In addition, the RO letters, and 
the statement of the case provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
and the statement of the case, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claim discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.  

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in an August 2003 RO letter (as well as in 
any subsequent letters), the veteran was given notice of the 
VCAA requirements, which was prior to the initial April 2004 
unfavorable AOJ decision that is the basis of this appeal.

In this respect, the August 2003 RO letter, and subsequent 
letters, properly notified the appellant of the evidence 
required to substantiate his claim for service connection.  
In addition, the reasons and bases of the April 2004 rating 
decision, as well as the statement of the case, specifically 
explained to the appellant what the evidence must show in 
order to establish service connection for the claimed 
disability.  Furthermore, although it is unclear from the 
record whether the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim, the Board finds that he has been notified of the need 
to provide such evidence.  See 38 C.F.R. §  3.159(b)(1).  The 
AOJ's August 2003 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

II. New and material

The veteran seeks to reopen a claim for service connection 
for bronchial asthma.  This claim was previously denied by 
the Board in December 1945, and that decision is final.  
38 U.S.C.A. § 7104 (West 2002).  

In the July 2005 statement of the case, the RO reopened the 
veteran's service connection claim for asthma, and denied it 
on the merits.  In any such case, the Board is not bound by 
the RO's analysis of a claim, and indeed, must make a 
preliminary decision that new and material evidence has been 
presented before addressing the merits of the claim, as this 
step represents a mandatory jurisdictional requirement under 
38 U.S.C.A. §§ 5108 and 7104 (West 2002).  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (citing Barnett v. Brown, 8 Vet. 
App. 1, 4, aff'd 83 F.3d 1380 (Fed. Cir. 1996)).  Thus, the 
veteran's claim for service connection for asthma must first 
be subject to scrutiny under 38 U.S.C.A. § 5108 (West 2002) 
and 38 C.F.R. § 3.156 (2005); only if these legal 
requirements are met may it be considered on the merits.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran has submitted additional 
evidence, including a December 2003 medical opinion statement 
from a private physician, in support of his application to 
reopen.  For the reasons to be discussed below, this evidence 
is both new and material, and his service connection claim 
may be reopened for consideration on the merits.  

In support of his application to reopen his claim, the 
veteran has submitted a December 2003 medical opinion 
statement from W.M.K., M.D.  According to the opinion 
statement, the veteran currently has bronchial asthma which 
had its initial onset during military service.  The veteran's 
service medical records in fact confirm that the veteran was 
treated for asthma during military service in 1943.  The 
Board notes first that this opinion statement is new, in that 
it was not of record at the time of the most recent 1945 
denial.  Additionally, it is not cumulative and redundant of 
evidence already of record, as it suggests the veteran has a 
current respiratory disorder resulting from the development 
of asthma during military service.  No such evidence was of 
record at the time of the 1945 denial.  Next, because Dr. 
K.'s statement establishes a current asthma disorder that is 
likely related to service, it is material, as it relates to 
an unestablished fact necessary to substantiate the claim.  
Additionally, this evidence, when considered with the 
veteran's service medical records, which reflect treatment 
for respiratory complaints during service, raises a 
reasonable possibility of substantiating the claim at issue.  

Based on the above, the Board finds the December 2003 private 
medical opinion statement from Dr. W.M.K. to be both new and 
material evidence.  The veteran having submitted new and 
material evidence, his service connection claim for asthma 
must be reopened and considered on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  


ORDER

The veteran having submitted new and material evidence, his 
service connection claim for bronchial asthma is reopened, 
and to this extent the appeal is granted.  


REMAND

The veteran seeks service connection for bronchial asthma, 
claimed to have been incurred or aggravated during active 
military service.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  

In reviewing the record, the Board notes that the veteran has 
not yet been afforded a VA medical examination or opinion 
regarding the aggravation of his bronchial asthma during 
military service.  VA is obligated to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  That duty to assist includes providing a 
medical examination and/or obtaining a medical opinion 
statement when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  

Further, in a 2003 opinion, the VA's General Counsel 
determined that, contrary to 38 C.F.R. § 3.304(b) (2005), the 
statute provides that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  Under the language of the 
statute, VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.  The statute imposes no additional requirement 
on the claimant to demonstrate that the condition increased 
in severity during service.  Because 38 C.F.R. § 3.304(b) 
(2005) imposed a requirement not authorized by 38 U.S.C.A. § 
1111, it was inconsistent with the statute.  See VAOPGCPREC 
3-2003; see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  The General Counsel concluded that 38 U.S.C.A. § 
1111 requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
supra, that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) 
requires that VA shows by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the preexisting disability was not aggravated 
during service.

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The veteran's claims file should be 
forwarded to a VA physician specializing 
in respiratory disorders to determine 
whether the veteran's bronchial asthma 
existed prior to service, and if so, 
whether it was aggravated therein.  The 
veteran himself need not be physically 
examined unless such examination is 
determined necessary by the examiner.  
After fully reviewing the record, the 
examiner should address the following 
questions: 
a)  did the veteran's bronchial asthma 
exist prior to his military service?  
b) if yes, is it as likely as not (that 
is, a probability of 50 percent or 
higher) this disease had an overall 
increase in disability during service 
that was other than as a result of the 
natural progress of the disease, and was 
not a temporary or intermittent flare-up?  
The medical basis for all opinions 
expressed should be given.  If the 
examiner finds that a disability existed 
prior to or at the time of the veteran's 
entry into service, reasons for this 
conclusion should be provided.

2.  Thereafter, the RO should again 
consider the veteran's pending service 
connection claim for bronchial asthma in 
light of any additional evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and the holding in Wagner, supra, 
with regard to the service-connection 
claim and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal.  The veteran and 
his representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


